Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-15-00522-CV

       IN THE INTEREST OF K.L.G., JR., M.S.G., Jr., Z.G.K.G., A.E.S.G., Children

                 From the 224th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2014-PA-02176
                    Honorable Charles E. Montemayor, Judge Presiding

  BEFORE CHIEF JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE MARTINEZ

       In accordance with this court’s opinion of this date, the order of the trial court is
AFFIRMED. It is ORDERED that no costs be assessed against appellant in relation to this appeal
because she qualifies as indigent under TEX. R. APP. P. 20.

       SIGNED November 25, 2015.


                                               _____________________________
                                               Sandee Bryan Marion, Chief Justice